 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John C Stuart,                                     No. CV-19-02540-PHX-GMS (ESW)
10                 Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Respondents.
14
15          Pending before the Court is Petitioner’s Request For a Sua Sponte Order Directing

16   A.D.O.C. to Make Copies of Legal Documents (Doc. 12). For the reasons stated below

17   that Request is denied as stated.

18          The Petitioner presents his request as a challenge to A.D.O.C.’s policy described

19   by Petitioner as limiting all pro se inmates copies to a total of ten pages per month. Such

20   a request does not amount to a discovery request. It amounts to a new and separate

21   challenge to ADOC policy for which it is not clear that Petitioner has met the

22   jurisdictional prerequisites. Moreover, while Petitioner did state the he exhausted his ten

23   copies for June in obtaining Rules 4 through part of 11 pertaining to habeas cases, he has

24   not explained what documents he yet needs to have copied, why he needs to have more

25   than ten pages copied, and how ADOC’s policy unreasonably prevents him from

26   presenting his claim. In any event, Plaintiff has presented no justification entitling him to

27   an order of this Court directing the ADOC to make whatever copies Plaintiff requests that

28   are relevant to Plaintiff’s legal issues in any way.
 1         IT IS THEREFORE ORDERED DENYING Petitioner’s request for a sua
 2   sponte order directing ADOC to make Copies of Legal Documents (Doc. 12).
 3         Dated this 4th day of September, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
